Citation Nr: 1641568	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  09-15 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for urination problems. 

2.  Entitlement to service connection for benign prostate hypertrophy and prostatitis, claimed as prostate problems.  

3.  Entitlement to an increased rating for degenerative arthritis of the lumbosacral spine, evaluated as 10 percent disabling prior to May 4, 2015, and 40 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Brittany Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to January 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision and a December 2012 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The June 2008 rating decision denied the Veteran's claim for an increased rating for degenerative arthritis of the lumbar spine.  The Veteran filed a Notice of Disagreement (NOD) in July 2008, and the RO issued a Statement of the Case (SOC) in April 2009.  The Veteran filed a timely VA 9, Substantive Appeal in May 2009.  He filed an additional Substantive Appeal in June 2009.  The RO issued a Supplemental SOC in February 2015.  

The December 2012 rating decision declined to reopen the previously-denied claim of entitlement to service connection for urination problems and denied service connection for prostate problems.  The Veteran filed a timely NOD in December 2012, and the RO issued the SOC in February 2015.  The Veteran filed his Substantive Appeal in March 2015 and the RO issued a Supplemental SOC in April 2015 regarding these issues in addition to the issue of entitlement to an increased rating for degenerative arthritis of the lumbar spine.  

The Veteran testified at a Board hearing before the undersigned in October 2015 and a copy of the hearing transcript has been associated with the claims file. 

The Board reopened the previously-denied claim of entitlement to service connection for urination problems in December 2015.  The Board remanded that claim along with the claims of entitlement to service connection for urination and entitlement to an increased rating for degenerative arthritis of the lumbosacral spine, evaluated as 10 percent disabling prior to May 4, 2015, and 40 percent disabling thereafter.  A Supplemental SOC was issued in March 2016 and these claims have been returned to the Board for adjudication. 

The Board notes that additional evidence was also associated with the record following the March 2016 Supplemental SOC, and the Veteran's representative submitted a waiver of AOJ consideration of this evidence. 

The issue of an increased rating for degenerative arthritis of the lumbosacral spine, evaluated as 10 percent disabling prior to May 4, 2015, and 40 percent disabling thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's urination problems are related to or resulted from his military service.

2.  The preponderance of the evidence is against finding that the Veteran's benign prostate hypertrophy and prostatitis is related to or resulted from his military service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for urination problems have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The requirements for establishing service connection for benign prostate hypertrophy and prostatitis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters in April 2007, April 2008, April 2012, and November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.  The instructions pertinent to deciding the claims included obtaining and associating with the record the Veteran's outstanding private and VA treatment records.  Additionally, the remand instructions from the December 2015 remand included providing the Veteran with VA examinations concerning his claims of entitlement to service connection for urination problems and prostate problems.  The Veteran was afforded examinations in March 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained private and VA treatment records and provided the Veteran with VA examinations.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, and an interview and examination of the Veteran.  The exams also provide sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's urination and prostate problems.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  A review of the VA examination reports shows that adequate examinations were conducted and adequate opinions were procured.  The opinions are based on a full review of the record, including the service medical records and VA treatment records, and the examiners used their medical expertise in providing the opinions.  The examination reports are based on an objective and correct reading of the medical record.  Thus, the examinations and opinions are sufficient to decide the claims. 
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Factual Background

The Veteran seeks service connection for urination problems and benign prostate hypertrophy and prostatitis (claimed as a prostate problem).

Private treatment records from January 2005 show that the Veteran was seen for complaints regarding problems with urinary control and urinary irregularity; the Veteran was recommended for a follow-up with urology.  Another treatment note from a urology department dated February 2005 shows that the Veteran sought treatment for genitourinary problems, including complaints of pressure in the bladder, erectile dysfunction, and lowered libido.  The treatment note makes a suggested impression of prostatitis and the Veteran was prescribed Flomax.  

Private treatment records from July 2011 show that the Veteran complained of polyuria, nocturia, and increased frequency.  The physician noted a history of BPH and the Veteran indicated that he had stopped taking his prescribed Flomax in the preceding few years.  The physician prescribed Flomax again.

Treatment records from September 2015 show that the Veteran continued to seek treatment for these issues.  The records reflect that the Veteran had a history of dysuria, erectile dysfunction, urinary frequency, incomplete bladder emptying, and nocturia, as well as an assessment of benign prostate hypertrophy with obstruction.  The continued treatment was Flomax.  

At his October 2015 videoconference hearing, the Veteran reported that he had problems when he went to the restroom prior to being released from the military in January 2005.  The Veteran indicated that he had a weak stream and had no control over his bladder.  The Veteran reported that the symptoms occurred for about a month or two before he went to the doctor.  

A VA examination was provided in March 2016.  The examiner reviewed the claims file and the VA treatment records.  The examiner noted the history of benign prostatic hypertrophy, which the examiner noted was first diagnosed in 2011.  The Veteran reported that he noticed some urinary problems in January 2005 and that he was evaluated by a urologist in February 2005.  The examiner noted that the assessment was questionable lower urinary tract symptoms or questionable prostatitis.  The examiner noted that the Veteran was given antibiotics and Flomax to increase urine flow.  He was told to stop taking Sudafed.  The Veteran reported having sporadic urinary symptoms on and off over the next five years but he stated that he did not regularly take any medicine for these symptoms.  He reported that he began to have more consistent symptoms in the last few years and that he was using Flomax regularly with good relief of his urinary symptoms.  The examiner noted that the Veteran did not have a history of an orchiectomy or renal dysfunction due to the condition.  He also did not have voiding dysfunction.  The Veteran endorsed erectile dysfunction and the etiology was noted to be unknown.  The examiner noted that it was not at least as likely as not that the erectile dysfunction was attributable to the diagnosis of benign prostatic hypertrophy.  The Veteran's penis, testes, epididymis, and prostate were not examined, but the Veteran reported normal anatomy.  There were no benign or malignant neoplasm or metastases related to any diagnosis, and there were no other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions listed in the diagnosis section.  

The examiner noted that he had reviewed the records related to the Veteran's urinary complaints.  The examiner provided the opinion that it was less likely than not that the Veteran's diagnosed disorder related to his prostate or genitourinary system was related to his service.  The examiner observed that the Veteran's records were silent to any evidence of continuing bladder or prostate issues from February 2005 until 2011.  The examiner noted that the Veteran was seen several times at the VA medical center in Biloxi from 2006 to 2011 and that there was no mention of benign prostatic hypertrophy or prostatitis.  Furthermore, the examiner noted that the records did not show that the Veteran was prescribed any medications related to benign prostatic hypertrophy or prostatitis during that period.  The examiner also noted that the private treatment records from September 2008 and September 2010, when the Veteran was seen for his back pain, did not discuss any issues related to his benign prostatic hypertrophy or prostatitis.  The examiner also specifically noted that, in September 2010, the Veteran denied any incontinence, urinary tract infections, urinary frequency, hesitancy, or nocturia.  Then, in August 2011, the examiner noted that the VA treatment records made reference to the Veteran having benign prostatic hypertrophy and being on Flomax.  

The examiner went on to note that the Veteran had reported he was not evaluated by a urologist again until 2015.  In March 2015, he was evaluated for a weak stream.  The examiner found that the note also documented that the Veteran had previously been on Flomax "intermittently."  In September 2015, the examiner noted in a follow up notation that the Veteran had started on Flomax in 2005 and that he had stayed on the medication since that time.  The examiner noted that the Veteran's symptoms and prior treatment documented in the notes had some inconsistencies.  

The examiner went on to cite to a medical treatise that indicated that benign prostatic hypertrophy is common in older men and is estimated to occur in 50 percent of men aged 51 to 60 and only 8 percent of men aged 31 to 40.  The examiner also noted that benign prostatic hypertrophy causes urinary frequency, increased nighttime urination, a slow or weak stream, and urgency to urinate; he noted that these symptoms appear slowly and gradually progress over the years.  

The examiner cited to another medical source that noted that prostatitis typically refers to an infection of the prostate gland, and that the infections may be an isolated acute episode or may cause chronic or recurrent symptoms.  The examiner indicated that the diagnosis of prostatitis is made by finding bacteria in the urine or prostatic fluid and that treatment involves the use of antibiotics.  Chronic prostatitis requires treatment for at least six weeks and is common for the infection to return.  

The examiner went on to cite to another treatise that reported that Sudafed is one of the several medications known to cause urinary symptoms including urinary retention, difficulty urinating, and frequent urination.  

The examiner further explained that it is clear that the Veteran was diagnosed with benign prostatic hypertrophy by a urologist as of March 2015 and that there was a note that the Veteran reported having benign prostatic hypertrophy on or around August 2011.  The examiner conceded that, although there are inconsistencies between the urology notes of March 2015 and September 2015 with regard to the length of the Veteran's symptoms, it appears the Veteran had been having urinary symptoms consistent with benign prostatic hypertrophy since 2011.  As mentioned previously, the examiner noted that the available medical records do not contain any significant discussion of BPH, prostatitis, Flomax or other similar references from February 2005 to August 2011.

Given all of this, the examiner found that it was more likely than not that the Veteran was having medication induced urinary symptoms from the use of Sudafed in January and February 2005.  The examiner noted that the clinician who treated the Veteran in 2005 did not mention any concern for benign prostatic hypertrophy and given the Veteran was 40 years old at the time, it would have been statistically less likely than not for him to have benign prostatic hypertrophy.  The examiner also opined that it is also less likely than not that the Veteran had prostatitis in February 2005 given his symptoms and lack of bacteria on his urine culture.  The examiner went on to state that regardless of the diagnosis of his urinary symptoms in February 2005, there was no competent evidence to suggest that the Veteran's urinary symptoms on or around February 2005 were due to benign prostatic hypertrophy.  In addition, the examiner noted that the Veteran's available medical records and statements do not provide any competent evidence of any symptoms related to benign prostatic hypertrophy, prostatitis or other significant urinary symptoms from February 2005 to August 2011.  Therefore, there is no competent evidence of any medical nexus between Veteran's urinary symptoms and treatment for questionable prostatitis in February 2005 and his current diagnosis of benign prostatic hypertrophy.

The Veteran submitted a statement in April 2016 regarding his claim of entitlement to service connection.  The Veteran indicated that he had problems with a weak urination stream and difficulty voiding for months prior to seeking treatment for the condition in January 2005.  He indicated that he noticed the issue before taking Sudafed.  The Veteran stated that the treatment he sought was at the end of his active duty service and that he had not established private care at that time.  He further reported that he had not sought follow up treatment because of the 50 mile distance between his home and the Keesler Air Force Base where he had previously been treated.  He stated that he discontinued the use of Flomax when the symptoms got better and that he started to have symptoms again in 2011.  Since that time, he reported that he had begun taking Flomax again, which has kept him "consistent."  The Veteran stated that the February 2005 clinician noted that the Veteran had been taking Sudafed in January 2005 and that he had told him to stop the Sudafed at that point.  The Veteran reported that he was certain that the condition for which he was taking the Sudafed would have subsided by the February appointment and that he would not have been taking it any longer.  He also explained that, if the examiner had thought the Veteran's Sudafed usage was causing the problem, then he would not have prescribed Flomax.  Finally, the Veteran stated that the fact that he did not have an infection in his lab results was an indication that he did not have prostatitis, which only left benign prostatic hypertrophy as the cause of his symptoms.  

Anaylsis 
 
As an initial matter, the Board notes that the Veteran has been diagnosed with benign prostatic hypertrophy.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  There is no other diagnosis related to the Veteran's genitourinary system or prostate, and as such, the focus of the analysis will be the Veteran's diagnosed benign prostatic hypertrophy.  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed benign prostatic hypertrophy is related to his military service.

In this regard, the Board finds the March 2016 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the March 2016 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusion is consistent with the evidence of record, including service treatment records showing the Veteran first sought treatment for urination problems in service in January 2005 and immediately after discharge in February 2005.  The examiner also reviewed and cited to several medical journals in providing the basis for his opinion and rationale.  
The Board further notes that the examiner took into account all relevant facts and information in making his determinations.  The examiner acknowledged the inconsistencies between the March 2015 findings and the September 2015 findings which noted disparate facts as to the history of the Veteran's complaints and symptomatology.  The examiner also noted that the Veteran's medical treatment records were silent for complaints regarding this condition between 2005 and 2011, despite the fact that the Veteran sought treatment for other conditions during that period.  Ultimately, after considering all of the relevant information, the examiner concluded that the Veteran's benign prostatic hypertrophy was not related to service.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner in March 2016 provides a solid discussion of the Veteran's contentions, the objective medical history of his benign prostatic hypertrophy and urination problems, and a thorough rationale that has sound reasoning and conclusions.  

The Board also acknowledges the Veteran's assertions that he has suffered from urination problems in service and since service and that the condition, diagnosed as benign prostatic hypertrophy, is related to those complaints.  The Veteran is competent to report symptoms such as urinary difficulties.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report the symptoms related to his urination problems, in the present case, the Board finds that the Veteran's statements regarding the continuity of his urination problems are inconsistent, and therefore cannot be deemed credible.  As noted, the Veteran sought treatment for urination problems in January 2005 and February 2005.  While the Veteran now asserts that he had symptoms "months" prior to seeking treatment in January 2005 (see April 2016 statement), this assertion is inconsistent with prior statements made at the March 2016 VA examination during which time he reported the onset of symptoms in January 2005.  There was also no mention of any problems or complaints related to a urinary, genitourinary, or prostate condition from February 2005 until 2011.  The Board notes that the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other problems during the six intervening years between the February 2005 treatment and the treatment in July 2011.  This evidence includes private treatment records from September 2008 and September 2010, where no mention of urination problems was made.  It also includes X-rays taken in April 2005, a treatment note from June 2008 in which the Veteran reported a history of a weak stream but denied problems for the preceding three years, and a June 2008 lab that showed a normal urinalysis.  Additionally, in September 2010, the Veteran denied incontinence, urinary tract infections, urinary frequency, hesitancy, or nocturia.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience his claimed symptoms continually during the years between his initial complaints in January 2005 and February 2005 and his later complaints in July 2011 and August 2011.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Additionally, the Board acknowledges the Veteran's assertions that his benign prostatic hypertrophy is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of urination problems or benign prostatic hypertrophy falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms related to his urination problems, any opinion regarding whether his urination problems or benign prostatic hypertrophy is related to his military service requires medical expertise that the Veteran has not demonstrated because urination problems can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  The causes of benign prostatic hypertrophy are not so well known that a lay person may be expected to know them.  The similarities between the Veteran's current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition; however, lay observation of this similarity alone is not competent evidence of causation.  Further, as specifically noted by the examiner in March 2016, the Veteran was taking Sudafed at the time of his initial complaints, which the examiner noted is known to cause side effects related to urination and the genitourinary system.  As such, the Board assigns no probative weight to the Veteran's assertions that his current urination problems or benign prostatic hypertrophy is related to his period of service.  The Board recognizes that the Veteran believes that if he had taken Sudafed, he would have stopped before the February 2005 appointment, or in the alternative, that if the examiner had thought the sole reason for the Veteran's urinary problems had been his use of Sudafed, that he would not have been prescribed Flomax.  The Board is sympathetic to the Veteran's claim, but ultimately, these issues are best addressed by a medical expert, and the evidence does not show that the Veteran has the knowledge or training to provide opinions requiring medical expertise.  Crucially, the examiner found that the Veteran's symptoms and supporting medical evidence were not consistent with an individual suffering from benign prostatic hypertrophy in 2005.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed benign prostatic hypertrophy was present in service or that any current urination problems are otherwise related to service.  While the Veteran asserts that his urination problems or benign prostatic hypertrophy is related to service, to include the complaints of urination problems that the Veteran reported in January and February 2005, the VA examiner who examined the Veteran and reviewed his claims file considered and addressed this contention, and concluded that the Veteran's benign prostatic hypertrophy is not related to his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's urination problems or benign prostatic hypertrophy is related to his military service.  Accordingly, service connection is not warranted for benign prostatic hypertrophy on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for urination problems is denied.

Entitlement to service connection for benign prostate hypertrophy and prostatitis, claimed as prostate problems, is denied.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of entitlement to an increased rating for a lumbar spine disability.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In May 2016, the evidence shows that the Veteran underwent a lumbar laminectomy foraminotomy decompression at L4-5.  The Veteran submitted the surgical report in May 2016 along with other private treatment records concerning this and other procedures involving his degenerative arthritis of the lumbosacral spine.  In the June 2016 Informal Hearing Presentation, the Veteran's representative specifically requested consideration of the Veteran's entitlement to a temporary total evaluation based on surgery necessitating convalescence under 38 C.F.R. § 4.30.  

Applicable criteria provide that a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period. An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b).

Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation for convalescence is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.

Given the foregoing, the Board finds that a remand is required in order to allow the AOJ to determine whether the Veteran is entitled to a temporary total evaluation based on surgery necessitating convalescence under 38 C.F.R. § 4.30 in the first instance.  

On remand all ongoing private treatment records should be obtained and added to the claims file, including all records from Dr. W.P., Dr. R.S., and Dr. T.R. as well as any other treatments from the Springhill Medical Center as they relate to the treatment for his lumbar spine degenerative joint disease.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate VCAA notice regarding entitlement to a temporary total disability rating based on surgery necessitating convalescence following the May 3, 2016, lumbar laminectomy foraminotomy decompression at L4-5 related to the Veteran's service-connected degenerative joint disease of the lumbar spine.

2.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records, including any additional records from Dr. W.P., Dr. R.S., Dr. T.R., and the Springhill Medical Center related to the treatment for the Veteran's lumbar spine degenerative joint disease.  If he provides the necessary release assist him in obtaining the records identified following the procedures set forth in 38 C.F.R. § 3.159. Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file. 

If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence to specifically include all evidence associated with the claims file since the March 2016 supplemental statement of the case.  The AOJ/AMC should determine, in the first instance, whether the Veteran is entitled to a temporary total disability rating based on surgery necessitating convalescence following the lumbar laminectomy foraminotomy decompression at L4-5 under 38 C.F.R. § 4.30.  If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


